905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert William LACY, Plaintiff-Appellant,andDennis Yancey;  Stanford D. Belue, Jr.;  Terrence Henderson;Michael McCann;  Robert Yancey;  Albert Foster;Greg Miles, Plaintiffs,v.UNITED STATES of America;  US Attorney's Office;  USMagistrate, Defendants-Appellees.Albert MEADOWS;  Dennis Yancey;  Stanford D. Belue, Jr.;Terrence Henderson;  Michael McCann;  RobertYancey;  Albert Foster;  Albert WilliamLacy;  Greg Miles, Plaintiffs-Appellants,v.UNITED STATES of America;  US Attorney's Office;  USMagistrate, Defendants-Appellees.
Nos. 89-7835, 89-7855.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 17, 1990.

Appeals from the United States District Court for the Southern District of West Virginia, at Charleston.  Robert J. Staker, District Judge.  (C/A No. 88-342)
Albert William Lacy, Albert Meadows, Dennis Yancey, Stanford D. Belue, Jr., Terrence Henderson, Michael McCann, Robert Yancey, Albert Foster, Greg Miles, appellants pro se.
Michael Warren Carey, United States Attorney, Gary Edward Pullin, Assistant United States Attorney, Charleston, W.V., for appellees.
S.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Albert William Lacy and eight other plaintiffs appeal from the district court's dismissal of their civil rights action* alleging racial discrimination in that they were all denied bail pending trial for drug offenses and other related offenses, including the beating of an informant.


2
Instead of appealing the detention order under either 18 U.S.C. Sec. 3145 or 28 U.S.C. Sec. 1291, plaintiffs initiated this action requesting injunctive relief in the form of reasonable bail, the appointment of counsel and other unspecified relief to afford them a fair trial.


3
We find that the motion to dismiss was properly granted.  Shortly after beginning this action, all the plaintiffs entered guilty pleas.  Their demands for pre-trial injunctive relief are now moot.  Accordingly, we affirm the district court's order dismissing this action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Jurisdiction is present under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)